DETAILED ACTION
	This action is responsive to 10/14/2021.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Terminal Disclaimer
The terminal disclaimer filed on 10/15/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 9,733,481 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Allowable Subject Matter
Claims 1, 7-19, and 47-52 are allowed.
The following is an examiner’s statement of reasons for allowance: The present invention is directed to an immersive headset device that incorporates microdisplay technology, resulting in the headset having a smaller form factor and/or a more compact configuration than conventional headsets.
The prior art of record fails to adequately disclose the combined features of the claimed invention (claim 1 taken as representative of the claims), particularly, the prior art of record fails to adequately disclose “An immersive headset device comprising: a body portion adapted to be worn on a head of a user; a display portion movably attached to a front of the body portion with a pin-and-barrel hinge, the pin-and-barrel hinge comprising a center barrel and opposing outer barrels, the display portion comprising a co-axial reflective optical system comprising a doublet lens and at least one display and adapted to move between an immersed position in which the at least one display is in a line-of-sight of the user and a non-immersed position; and an electronics source module for housing at least one of power and display signal electronics operatively connected to the display portion, the electronics source module comprising at least one cable, at least a portion of which is routed to the display portion through an end of at least one outer barrel of the pin-and-barrel hinge to communicate with the display portion.” Similar limitations are also recited in independent claim 19. Claims 7-18 and 47-49 depend from and further limit claim 1, also, claims 50-52 depend from and further limit claim 19, and are therefore equally allowed. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARDIS F AZONGHA whose telephone number is (571)270-7706. The examiner can normally be reached 10AM-7:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ke Xiao can be reached on (571)272-7776. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SARDIS F AZONGHA/Primary Examiner, Art Unit 2627